SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Waiver of the preemptive right for the subscription of debentures convertible into shares to be issued by Sete Brasil Rio de Janeiro, August 9th, 2013 – Petróleo Brasileiro S.A. – Petrobras announces that its Board of Directors, in a meeting held today, approved the proposal to waiver the preemptive right for the subscription of debentures convertible into shares to be issued by Sete Brasil Participações S.A. (“Sete Brasil”) and that it will submit the subject for vote at an Extraordinary Shareholders Meeting to be convened in due course. If the waiver goes forward and other parties acquire such debentures and, subsequently, choose to convert into shares of Sete Brasil, a dilution of Petrobras’ stake in Sete Brasil may occur. Sete Brasil is a private corporation formed for the construction of 29 drilling rigs, of which Petrobras currently holds, directly and indirectly, a 9.36% stake. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 9, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
